PER CURIAM
*832Appellant seeks reversal of a judgment committing her to the Mental Health Division for a period of up to 180 days. ORS 426.130. Appellant argues that the trial court erred because the record does not establish by clear and convincing evidence that she is a "person with mental illness." ORS 426.005(1)(f) ; ORS 426.130(1)(a)(C). The state concedes that the evidence in the record does not meet the legal standard for involuntary commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment of commitment.
Reversed.